Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 3, 5-11, 13, 15-20 is/are rejected under 35 U.S.C. 102(10(1) as being anticipated by Minich US 2012/0288328.  Minich discloses a paving system comprising:
A drive assembly (110, 120); a paving material deliver system including a hopper (112), left/right conveyors (140), an auger (170) and screed assembly (130), a plurality of sensors, such as material height sensors (144), screed width sensors (137, 139), conveyor speed sensors (143) screed height sensors and ground speed sensors (124).  [0048-50, 0118]; and a controller (1202) see [0038, 0169-0175] coupled wired or wirelessly to said sensors as well as other machine controllers in the paving environment and/or remote servers.  See Fig. 1; [0040-42, 49].
With respect to claims 5-7, 15 Minich discloses the controller is configured to determine the cross sectional area of the paving material on the conveyors and control conveyor speed of said L/R conveyors based on data from said sensors and remote servers/controllers.  [0042-45, 0175-785].

With respect to claims 8, 9, 16 Minich discloses the controller is coupled to the machine drive wheels and the screed to monitor/adjust paving speed and width.  [0048-50]. Based on material quantity delivery rate, determined by sensor data indicative of material height on the conveyor and conveyor speed.  [0119].

With respect to claims 10, 17 Minich discloses the controller is configured to compare sensor data to stored data to determine material delivery rate data which is used to control at least one of conveyor speed, machine speed and screed width.  [0097-101].

With respect to claims 18-20 Minich discloses a method of paving asphalt comprising the steps of:
Initiating a paving process by depositing paving material on a roadway by a paving 
machine (100).  [0169-0185].
Monitoring the material height, conveyor speed, screed width and ground speed to 
determine a flow rate of paving material through the paving machine.
Comparing the determined flow rate to a preferred flow rate.
Adjusting at least one of conveyor speed, material height or screed width
Wherein the material height can be monitored by a non-contact sensor.  [0043-44].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 2, 4, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minich US 2012/0288328.  Minich discloses a paving system including a plurality of material height sensors (144, 145) disposed in the conveyor tunnel (114).  Wherein said sensors can be contact or non-contact sensors.  [0042-44].  See Fig. 3A.  But do not disclose placing them in a rear of the hopper and above the conveyor assembly (140).  However, in light of Fig. 1A, and the disclosure of [0044, 0097-0100] it would have been obvious to add at least one additional material height sensor in the hopper of Minich in order to provide updates and incremental material height data to supply trucks, asphalt plants etc.

Response to Arguments
4. 	Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.  Applicant’s Rep. argues “Minich does not disclose…the controller is coupled to the at least one material sensor and the conveyor assembly to control the delivery of the paving material from the hopper to the ground surface”.
	However, the Examiner does not concur.  Minich discloses in [0038] “correlations between measurements and real-time calculation of operating parameters which are automatically referenced as to time and location to provide enhanced yield control in a paving operation.  For instance the gathered information can be used to make determinations about adjustments that should be made at the paver to control material yield”.  Wherein one or more material height sensors (144) are provided in conveyor tunnel (114)…to sense and send a signal of material quantity data indicative of the quantity of material…passing through the tunnel to the screed”  [0043].  Such that “precise screed control based on actual material yield is provided…material flow rate information can influence adjustments such as the speed of mat placement”.  [0169].
Wherein material quantity measurement is determined by measuring the…level of material in the tunnels and relative conveyor speed factors” [0119].
	Therefore the argument is not persuasive and the rejection is maintained.

Applicant then argues against the 35 USC 103 rejection of claims 2, 4, 12, 14 arguing “Any repositioning of the sensors of Minich is solely subject to impermissible hindsight, as there is no suggestion to reposition the material sensors in Minich”.
	However the Examiner does not concur.  
One of ordinary skill in the art would not be solely reliant on Applicant’s specification to realize the advantage of having a material height sensor above the conveyor and in a rear portion of the hopper, as argued.  Rather Minich discloses in [0043] according to one aspect of the present invention “one or more material height sensors are provided in conveyor tunnel (114)…to sense and send a signal of material quantity data…Material height on a conveyor is indicative of quantity of material thereon and passing through the tunnel to the screed”. 
	Thus it seems placement of a sensor inside the hopper does not result in material height data that is indicative of the quantity of material passing through the tunnel, and therefore, not germane to measuring material flow rate.
	Minich further discloses multiple material height sensors can be used to measure material flow rate between the hopper and the ground/auger and is not finite in its placement of material height sensors in the conveyor tunnel.  [0043].
	Lastly one of ordinary skill would not consider the conveyor tunnel to be limited to locations outside the hopper.  Rather one of ordinary skill seeing the conveyor (141, 151) positioned in the bottom of the hopper, and the entrance to conveyor tunnel (114) in Fig. 1A of Minich, would be inclined to position not only material height sensors in the conveyor tunnel as shown in Fig. 3A, as argued by Applicant, but to also position at least one additional sensor above the entrance to the conveyor tunnel, in order to facilitate “metering of additives to the paving materials, as examples”, [0169].  Because 
“material flow rate information can influence adjustments such as speed of mat placement”.
	Therefore, the argument is not persuasive and the rejection is maintained.

5. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671          						9/12/2022